SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2007 FUNDTECH LTD. (Translation of Registrant’s Name Into English) 12 HA’HILAZON STREET, 5TH FLOOR, RAMAT-GAN 52522, ISRAEL (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F XForm 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X (If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82-.) Registrant’s telephone number, including area code: -2750 EXPLANATORY NOTE Attached are the following exhibits: 99.1Press release, released publicly on October 30, 2007, announcing the resignation of Mr. Tsvi Gal from the Registrant’s board of directors. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FUNDTECH LTD. Date:October 30, 2007By: /s/ Yoram Bibring Yoram Bibring Chief Financial Officer
